SLATTON, Commissioner.
This cause has been decided with the ■cause of the Gulf Pipe Line Company, plaintiff in error, v. W. S. Nearen et al., 138 S.W.2d 1065, defendants in error, and for the reason therein stated the judgment ■entered by the trial court and affirmed by *the Court of Civil Appeals, which allowed the defendants in error a recovery for the purchase price of the oil, is affirmed, and tthat part, of the judgment of the trial court and the Court of Civil Appeals allowing judgment for interest is here reversed, and judgment rendered in favor of the plaintiff in error.
Opinion adopted by the Supreme Court.